THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.


Date of Issuance
 
Void after
May 30, 2008
 
May 30, 2013



WARRANT TO PURCHASE SHARES OF COMMON STOCK


This Warrant is issued to ____________________ or its assigns (the “Holder”) by
Podium Technology Limited, a British Virgin Islands corporation (the “Company”)
pursuant to that certain Note and Warrant Purchase Agreement dated May 30, 2008
among the Company, Lender and certain other investors (the “Purchase
Agreement”). Terms not defined herein shall have the same meaning set forth in
the Purchase Agreement.
 
1. Purchase of Shares.
 
(a) Number of Conversion Shares. Subject to the terms and conditions set forth
herein and set forth in the Purchase Agreement, the Holder is entitled, upon
surrender of this Warrant at the principal office of the Company (or at such
other place as the Company shall notify the Holder in writing), to purchase from
the Company fully paid and nonassessable shares of the Company’s Common Stock
equal to fifty percent (50%) of the principal amount of the Note issued to such
Holder in conjunction with such Warrant (the “Conversion Shares”) (as adjusted
pursuant to Section 6 hereof).
 
(b) Exercise Price. The purchase price for the Conversion Shares issuable
pursuant to this Section 1 shall be the Equity Purchase Price as that term is
defined in the Purchase Agreement. The Conversion Shares and the purchase price
of such Conversion Shares shall be subject to adjustment pursuant to Section 6
hereof. Such purchase price, as adjusted from time to time, is herein referred
to as the “Exercise Price.”
 
2. Exercise Period. This Warrant shall be exercisable in accordance with the
terms contained herein, in whole or in part, at any time prior to 5:00 P.M.
Pacific Standard Time on May 30, 2013 (the “Exercise Period”).
 
 
1

--------------------------------------------------------------------------------

 

3. Method of Exercise.
 
(a) While this Warrant remains outstanding and exercisable in accordance with
Section 2 above, the Holder may exercise, in whole or in part, the purchase
rights evidenced hereby. Such exercise shall be effected by:
 
(i) the surrender of the Warrant, together with a duly executed copy of the
Notice of Exercise attached hereto (or a reasonably acceptable affidavit and
indemnity undertaking in the case of a lost, stolen or destroyed warrant) to the
Secretary of the Company at its principal office (or at such other place as the
Company shall notify the Holder in writing); and
 
(ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Conversion Shares being purchased by cash, check, wire
transfer or by surrender of instruments representing indebtedness of the Company
to the Holder.
 
(b) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 3(a) above. At such time, the
person or persons in whose name or names any certificate for the Conversion
Shares shall be issuable upon such exercise as provided in Section 3(c) below
shall be deemed to have become the holder or holders of record of the Conversion
Shares represented by such certificate.
 
(c) As soon as practicable after the exercise of this Warrant in whole or in
part the Company at its expense will cause to be issued in the name of, and
delivered to, the Holder, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct:
 
(i) a certificate or certificates for the number of Conversion Shares to which
such Holder shall be entitled, and
 
(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Conversion Shares equal to the number of such
Conversion Shares called for on the face of this Warrant minus the number of
Conversion Shares purchased by the Holder upon all exercises made in accordance
with Section 3(a) above or Section 4 below at the time of surrender.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Net Exercise. In lieu of exercising this Warrant for cash, the Holder may
elect to receive shares equal to the value of this Warrant (or the portion
thereof being exercised) by surrender of this Warrant (or a reasonably
acceptable affidavit and indemnity undertaking in the case of a lost, stolen or
destroyed warrant) at the principal office of the Company together with notice
of such election (a “Net Exercise”). A Holder who Net Exercises shall have the
rights described in Sections 3(b) and 3(c) hereof, and the Company shall issue
to such Holder a number of Conversion Shares computed using the following
formula:
 
Y (A - B)
X =               A
 
Where
X =
The number of Conversion Shares to be issued to the Holder.
   
Y =
The number of Conversion Shares purchasable under this Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
cancelled (at the date of such calculation).
   
A =
The fair market value of one (1) Conversion Share (at the date of such
calculation).
   
B =
The Exercise Price (as adjusted to the date of such calculations).

 
For purposes of this Section 4 and Section 7 below, the fair market value of a
Conversion Share shall mean the average of the closing price of the Conversion
Shares (or equivalent shares of Common Stock underlying the Conversion Shares)
quoted in the over-the-counter market in which the Conversion Shares (or
equivalent shares of Common Stock underlying the Conversion Shares) are traded
or the closing price quoted on any exchange or electronic securities market on
which the Conversion Shares (or equivalent shares of Common Stock underlying the
Warrants) are listed, whichever is applicable, as published in The Wall Street
Journal for the thirty (30) trading days prior to the date of determination of
fair market value (or such shorter period of time during which such Conversion
Shares were traded over-the-counter or on such exchange). If the Conversion
Shares are not traded on the over-the-counter market, an exchange or an
electronic securities market, the fair market value shall be the price per
Conversion Share that the Company could obtain from a willing buyer for
Conversion Shares sold by the Company from authorized but unissued Conversion
Shares, as such prices shall be determined in good faith by the Company’s Board
of Directors, unless the Company is subject to a Corporate Transaction at such
time, in which case the fair market value shall be deemed to be the value to be
received by the holders of Conversion Shares pursuant to such Corporate
Transaction.
 
5. Covenants of the Company.
 
(a) Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters or a
stock dividend) or other distribution or any other similar right, the Company
shall mail to the Holder, at least ten (10) days prior to such record date, a
notice specifying the date on which any such record is to be taken for the
purpose of such dividend or distribution or other similar right.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Covenants as to Exercise Shares. The Company covenants and agrees that all
Conversion Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance in accordance with the terms hereof, be
validly issued and outstanding, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issuance thereof. The Company
further covenants and agrees that the Company will at all times during the
Exercise Period have authorized and reserved, free from preemptive rights, a
sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by this Warrant. If at any time during the Exercise
Period the number of authorized but unissued shares of Common Stock shall not be
sufficient to permit exercise of this Warrant, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes.
 
6. Adjustment of Exercise Price and Number of Conversion Shares. The number and
kind of Conversion Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide its Preferred Stock, by
split-up or otherwise, or combine its Common Stock, or issue additional shares
of its Common Stock as a dividend with respect to any shares of its Common
Stock, the number of Conversion Shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the Exercise Price payable per
share, but the aggregate Exercise Price payable for the total number of
Conversion Shares purchasable under this Warrant (as adjusted) shall remain the
same. Any adjustment under this Section 6(a) shall become effective at the close
of business on the date the subdivision or combination becomes effective, or as
of the record date of such dividend, or in the event that no record date is
fixed, upon the making of such dividend.
 
(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization or change in the capital stock of the
Company (other than as a result of a subdivision, combination or stock dividend
provided for in Section 6(a) above, then, as a condition of such
reclassification, reorganization or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities or property receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Conversion Shares by the Holder
immediately prior to such reclassification, reorganization or change. In any
such case appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price per Conversion Share payable hereunder, provided the
aggregate Exercise Price shall remain the same.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Conversion Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.
 
7. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the fair market value of any fractional shares as of the time when
entitlement to receive such fractions is determined as determined in accordance
with Section 4 above.
 
8. No Stockholder Rights. Prior to exercise of this Warrant, the Holder shall
not be entitled to any rights of a stockholder with respect to the Conversion
Shares, including (without limitation) the right to vote such Conversion Shares,
receive dividends or other distributions thereon, exercise preemptive rights or
be notified of stockholder meetings, and except as otherwise provided in this
Warrant or the Purchase Agreement, such Holder shall not be entitled to any
stockholder notice or other communication concerning the business or affairs of
the Company.
 
9. Transfer of Warrant. Subject to compliance with applicable federal and state
securities laws and any other contractual restrictions between the Company and
the Holder contained in the Purchase Agreement, this Warrant and all rights
hereunder are transferable in whole or in part by the Holder to any person or
entity upon written notice to the Company. Within a reasonable time after the
Company's receipt of an executed Assignment Form in the form attached hereto (or
a reasonably acceptable affidavit and indemnity undertaking in the case of a
lost, stolen or destroyed warrant), the transfer shall be recorded on the books
of the Company upon the surrender of this Warrant, properly endorsed, to the
Company at its principal offices, and the payment to the Company of all transfer
taxes and other governmental charges imposed on such transfer. In the event of a
partial transfer, the Company shall issue to the new holders one or more
appropriate new warrants.
 
10. Governing Law. This Warrant shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.
 
11. Successors and Assigns. The terms and provisions of this Warrant and the
Purchase Agreement shall inure to the benefit of, and be binding upon, the
Company and the holders hereof and their respective successors and assigns.
 
12. Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant.
 
13. Value. The Company and the Holder agree that the fair market value of this
Warrant shall equal to 0.01% of the principal amount of the Note to which it
relates. The parties further agree that there shall be no actual interest
associated with the Note as a result of any change in the Warrant Coverage
Amount evidenced by this Warrant. The parties agree that all returns and reports
and all financial statements shall be prepared in a manner consistent with (and
the parties shall not otherwise take a tax position inconsistent with) the
foregoing unless required by the Internal Revenue Service or any other
applicable taxing authority.
 
 
5

--------------------------------------------------------------------------------

 
 
14. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed facsimile if
sent during normal business hours of the recipient, and if not so confirmed,
then on the next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 14):
 
If to the Company:


Podium Technology Limited
OMC Chambers
P.O. Box 3152
Road Town Tortola, British Virgin Islands
Attention: Chief Executive Officer


If to Holders:
 
As shown in the books and records of the Company.
 
15. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Warrant, the resolution of any controversy or claim
arising out of or relating to this Warrant and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.
 
16. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant and the
balance of the Warrant shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
 
17. Entire Agreement. This Warrant comprises the entire understanding of the
Parties with respect to the subject matter hereof and supersedes and replaces
all prior or contemporaneous understandings of the parties.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date above
written,


Podium Technology Limited
   
By:
  
Name:
  
Title:
Chief Executive Officer



ACKNOWLEDGED AND AGREED:


HOLDER



     
By:
  
Name:
  
Title:
  

 
 
7

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


Podium Technology Limited
OMC Chambers
P.O. Box 3152
Road Town Tortola, British Virgin Islands
Attention: Corporate Secretary


The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant, as follows:
 
____
 
_____________ shares of Common Stock pursuant to the terms of the attached
Warrant, and tenders herewith payment in cash of the Exercise Price of such
Conversion Shares in full, together with all applicable transfer taxes, if any.
     
____
 
Net Exercise the attached Warrant with respect to __________ Conversion Shares.



The undersigned hereby represents and warrants that Representations and
Warranties in Section 6 of the Purchase Agreement are true and correct as of the
date hereof.



     
HOLDER:
         
Date:
     
By:
   

               
Address:
                     



Name in which shares should be registered:
     

 
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute
this form and supply required information.
Do not use this form to purchase shares.)
 
For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to


Name:
____________________________________________________________________________________________
(Please Print)


Address:
__________________________________________________________________________________________
(Please Print)


Dated: _________________
 
Holder’s
Signature: __________________________________________
 
Holder’s
Address: ___________________________________________
 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant. Officers of corporations and those acting in
a fiduciary or other representative capacity should provide proper evidence of
authority to assign the foregoing Warrant.

 
 

--------------------------------------------------------------------------------

 
 